          Case 4:17-cv-00141-BMM Document 100 Filed 03/04/19 Page 1 of 3



Robert J. Phillips
Nicholas J. Lofing
GARLINGTON, LOHN & ROBINSON, PLLP
350 Ryman Street • P. O. Box 7909
Missoula, MT 59807-7909
Telephone (406) 523-2500
Telefax (406) 523-2595
rjphillips@garlington.com
njlofing@garlington.com

Attorneys for Defendants CMC Missoula, Inc.
      and RCHP Billings-Missoula, LLC


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 AUDREY TURNER, VICKY BYRD,                    Case No. CV-17-141-GF-BMM
 JENNIFER TANNER, LINDA LARSEN,
 PAUL LEE, BRANDI BRETH, KATE
 HOULIHAN and BARB MOSER,

               Plaintiffs,
 v.

 NORTHERN MONTANA HOSPITAL,                         FOUNDATIONAL
 a Montana Nonprofit Corporation, ST.              DECLARATION OF
 PETER’S HOSPITAL, a Montana                      ROBERT J. PHILLIPS
 Nonprofit Corporation, BOZEMAN               IN SUPPORT OF DEFENDANT
 DEACONESS HEALTH SERVICES, a                    CMC MISSOULA, INC’S
 Montana Nonprofit Corporation, RCHP           RESPONSE TO PLAINITFFS’
 BILLINGS-MISSOULA, LLC, a Delaware               MOTION TO COMPEL
 Limited Liability Company, CMC
 MISSOULA, INC., a Montana
 Nonprofit Corporation, and BILLINGS
 CLINIC, a Montana Nonprofit Corporation,

               Defendants.



2698022                                 1
           Case 4:17-cv-00141-BMM Document 100 Filed 03/04/19 Page 2 of 3



          I, Robert J. Phillips, declare, pursuant to 28 U.S.C. § 1746 and under penalty

of perjury, that the foregoing is true and correct:

          1.    I am an attorney with Garlington, Lohn & Robinson, PLLP, who

represents Defendant CMC Missoula, Inc., in the above captioned matter. I have

personal knowledge of the information set forth herein.

          2.    I provide this Foundational Declaration for the limited purpose of

authenticating evidence submitted in support of Defendant CMC Missoula, Inc.’s

Response to Plaintiffs’ Motion to Compel Discovery and Produce Privileged

Documents Withheld Pursuant to a Privilege Log, dated February 18, 2019.

          3.    Attached as Exhibit 1 is a true and correct copy of an email from

Nicholas J. Lofing to John Amsden dated February 15, 2019.

          4.    Attached as Exhibit 2 is a true and correct copy of an email from

Nicholas J. Lofing to John Amsden dated February 15, 2019.

          5.    Attached as Exhibit 3 is a true and correct copy of an email from

Nicholas J. Lofing to attorney John Amsden dated February 15, 2019.

          6.    Attached as Exhibit 4 is a true and correct copy of an email from

Nicholas J. Lofing to attorney John Amsden dated January 30, 2010.

          7.    Attached as Exhibit 5 is a true and correct copy of portions of CMC

Missoula, Inc.’s Responses to Plaintiffs’ Second Discovery Requests, dated

February 5, 2019.

2698022                                      2
          Case 4:17-cv-00141-BMM Document 100 Filed 03/04/19 Page 3 of 3



          DATED this 4th day of March, 2019.


                                      By_______________________________
                                           Robert J. Phillips




2698022                                  3
